UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 14, 2007 NATIONAL PATENT DEVELOPMENT CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50587 13-4005439 (Commission File Number) (IRS Employer Identification No.) 10 East 40th Street, Suite 3110, New York, NY 10016 (Address of Principal Executive Offices) (Zip Code) (646) 742−1600 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 14, 2007, National Patent Development Corporation issued a press release reporting earnings and other financial results for the three months and nine months ended September 30, 2007.A copy of the press release is attached and is being furnished as Exhibit 99. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99 Press release of National Patent Development Corporation, dated November 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PATENT DEVELOPMENT CORPORATION Date: November 14, 2007 By: /s/IRA J. SOBOTKO Name:Ira J. Sobotko Title:Vice President, Finance EXHIBIT INDEX Exhibit No. Title 99 Press release of National Patent Development Corporation, dated November 14, 2007
